DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with remarks on June 10, 2021. Claims 1-20 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, filed June 10, 2021, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 

Allowable Subject Matter
4.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Papasakellariou et al. (US 2020/0092073) and Kwak et al. (US 2019/0349904) are generally directed to various aspects of the method of indicating to a UE whether or not to monitor PDCCH candidates for a number of C-DRX periods or for a number of PDCCH monitoring occasions within a C-DRX period, 
However, in consideration of the claim limitations, the amendment with arguments/remarks filed June 10, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“perform PDCCH monitoring based on at least one of the first PDCCH monitoring configuration and the second PDCCH monitoring configuration;” and “wherein a maximum number of non-overlapped Control Channel Elements (CCEs) in one slot is bound by a slot CCE limit, and the slot CCE limit of the first PDCCH monitoring configuration is different from the slot CCE limit of the second PDCCH monitoring configuration,” as specified in claim 1. 
Similar limitations are included in claim 11. 
Dependent claims 2-10 and 12-20 are also allowable for incorporating the features recited in the independent claims.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached on from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .
							/WEI ZHAO/
Primary Examiner
Art Unit 2473